Citation Nr: 1142448	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  06-26 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left elbow disorder. 

2.  Entitlement to service connection for a right elbow disorder. 

3.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active service from July to December 1984, from February to June 1991, and from October 2002 to February 2005.  He had additional periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA) in the Army National Guard.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 


FINDINGS OF FACT

1.  Left elbow complaints were noted during service and thereafter; left elbow pathology (ulnar neuropathy over the elbow) was identified several months after discharge.

2.  The Veteran has not been diagnosed with a right elbow disorder.

3.  A chronic respiratory disorder was not manifest during service; respiratory complaints have been attributed to sleep apnea, which has been found to be unrelated to service.



CONCLUSIONS OF LAW

1.  A left elbow disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  A right elbow disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

3.  A respiratory disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990). 

In addition to the laws and regulations outlined above, active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

Elbow Disorders

In this case, the Veteran is seeking service connection for a bilateral elbow disorder, which he contends began during or was otherwise caused by service.  Having reviewed the evidence, the Board finds that he has been diagnosed with a left elbow disorder, but the evidence of record does not show a current, chronic, right elbow disability.  As such, the Board will separately discuss the elbows separately.

Left Elbow

In his February 2005 claim, the Veteran asserted that he first noticed pain in his elbows while serving in Afghanistan.  Service treatment records confirm that he complained about his upper extremities while he was in service.  For example, in April 2004, he complained of throbbing in his hands, and it was noted that he had worked as a factory worker on an assembly line using pneumatic tools and that he had a history of carpal tunnel syndrome bilaterally for the past 10 years.  However, on examination, he had a negative Tinel's sign bilaterally at the elbows. 

On a physical in August 2004, the Veteran was noted to have minimal TTP about the lateral epicondyle bilaterally.  In October 2004, he again had minimal tenderness to palpation about the lateral epicondyle, but was able to demonstrate full range of motion in his elbows.

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
As such, a veteran is competent to report a symptom such as elbow pain.  Once this determination is reached, the Board must assess the credibility of his or her statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board has no reason to dispute the Veteran's testimony that he experienced elbow pain in service.  Moreover, complaints of elbow pain in service, as noted, are documented in the service treatment records.

Following service, the Veteran continued to voice complaints of left elbow pain.  He underwent a VA examination May 2005 at which he denied any specific left elbow trauma.  However, for whatever reason, it does not appear that the left elbow was examined, as only findings relevant to the right elbow were documented in the examination report. 

Follow-up VA treatment records continue to show no findings of a left elbow disorder, but the Board notes that no electrodiagnostic testing appears to have been conducted prior to December 2005.  In December 2005, less than a year after the Veteran separated from service, an EMG was performed which found the presence of left ulnar neuropathy.

The Veteran testified at a hearing before the RO that he developed elbow pain while serving in Afghanistan; complaints of elbow pain are documented throughout service; and within a year of separating, and on the first occasion that electrodiagnostic testing was conducted, he was shown to have ulnar neuropathy of the left elbow.  Therefore, resolving all reasonable doubt in his favor, the Board concludes that service connection for a left elbow disorder, diagnosed as left ulnar neuropathy, is warranted and the appeal is granted. 

Right Elbow

The result is different for the right elbow.  While the Veteran voiced similar complaints of elbow pain in service with regard to his right elbow as he did with regard to his left elbow, the fact remains that no right elbow disorder has ever actually been diagnosed.  Moreover, despite the complaints of elbow pain, the medical officers who evaluated the Veteran consistently found only minimal right elbow tenderness at most.

As noted above, while in service, in April 2004, the Veteran complained of throbbing in his hands; but on examination, he had a negative Tinel's sign bilaterally at the elbows.  In May 2004, he underwent a complete bone scan which revealed problems with the shoulder, knee and ankle joints, but the other orthopedic portions of the bone scan were specifically noted to be negative.  

On a physical in August 2004, the Veteran was noted to have minimal TTP about the lateral epicondyle bilaterally.  In October 2004, he again was found to have minimal tenderness to palpation about the lateral epicondyle, but he was nevertheless able to demonstrate full range of motion in his elbows.  In a September 2004 Report of Medical History, he reported having experienced problems with his elbows and wrist since approximately 1998.  He indicated that he was told that the injury was in the muscle and that surgery would not do any good.  

In October 2004, the Veteran had a physical examination in conjunction with a Physical Evaluation Board (PEB) proceeding.  He had minimal tenderness to palpation about the lateral epicondyle, but testing was negative for forearm tenderness, and he demonstrated full range of motion in his elbows and wrists.  

The PEB found that the Veteran had mild degenerative joint disease in the upper and lower extremities, which was not service disqualifying; however, there was no specific indication that he had degenerative joint disease in the right elbow; and, in fact, a closer review of the PEB statement reveals that its conclusion appears to be based on the May 2004 bone scan which found mild degenerative uptake in the shoulders, knee and ankles, but specifically concluded that the other portions of the bone scan were negative.  

The implication thus is that there was no identifiable right elbow disorder at that time.  The bone scan singled out only the Veteran's shoulders, knee, and ankles, failing to mention the elbows specifically.  The right elbow would logically have been included in a total body bone scan and the inference must therefore be made that his elbows were included in the statement that the parts of the body other than the knee, shoulders and ankles did not have arthritis at that time. 

In January 2005, the Veteran indicated that his ability to work was limited by his back, legs, feet and arms; yet, he did not specify his right elbow in this statement.  As such, the in-service evidence of record, while showing some complaints of right elbow pain, does not actually show that a right elbow disorder was diagnosed while he was in service.

Following service, the medical evidence similarly does not show that a right elbow disorder has been diagnosed.  For example, in a May 2005 VA treatment record, it was stated that there were no objective findings of an elbow disorder.  

Nevertheless, given the Veteran's complaints of right elbow pain in service, he was provided with a VA examination in May 2005 at which time he reported that his right elbow bothered him when moving around or with repetitive motion.  He also reported experiencing aches in his elbows 1-2 times per day, which occurred more with driving; but he denied any specific trauma to the right elbow, and he did not report any injury to the left elbow.  

Physical examination revealed normal range of motion in the Veteran's right elbow (from 0-140 degrees) and there was no tenderness noted about the joints.  X-rays of the right elbow were normal with no evidence of joint space narrowing or degenerative change.  In a July 2005 treatment record, it was again noted that there were no objective findings of an elbow disorder.  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  

The Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Veteran reported first experiencing elbow pain while in service in Afghanistan and he is competent to make such a statement; however, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As such, the mere allegation of pain alone in service is insufficient to establish that service connection is warranted for an elbow disorder.

The Veteran has also alleged that he was diagnosed with an elbow disorder in service, asserting at his DRO hearing in April 2007 that he had been diagnosed with arthritis in the elbows at Fort Bragg in approximately 2004, while on active duty.

While the Veteran is competent to make such an assertion, the Board must assess not only competency of his statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, his contention is not found to be sufficiently credible to establish that he was in fact diagnosed in service with an elbow disorder; as his assertion is fully undermined by the service treatment records which do not show any such diagnosis being rendered.  

While a lack of service treatment records alone would not necessarily disprove the Veteran's assertion, in this case he actually underwent a bone scan toward the later part of his service which specifically found no arthritis, except in the shoulders, knee, and ankles.  The Board finds that this bone scan is highly probative in that it actually refutes the assertion of arthritis in the elbow.  Furthermore, x-rays of the right elbow did not show any arthritis.

Service connection may also be established through continuity of symptomatology.  However, in this case, both during and following service, the Veteran's right elbow was examined, but no right elbow disorder was ever specifically diagnosed.  As noted, the bone scan in 2004 was negative with regard to the elbows.  Moreover, he demonstrated full range of motion in both elbows at both a physical in October 2004 and at his VA examination in May 2005.  Thus, no right elbow disorder was diagnosed either during service or at his examination shortly after service that was specifically provided to evaluate the merits of his right elbow claim. 

It is noted that an EMG was conducted of the Veteran's left elbow in December 2005 which did reveal a left elbow disorder.  However, the right elbow was not tested at that time, and the logical implication of this is that there was not sufficient right elbow symptomatology to warrant conducting such a test.

Therefore, to the extent that the Veteran asserts that a right elbow disorder has been present continuously since his time in service, the fact remains that such a contention is disproven by the in-service, and post-service medical records which do not reveal any right elbow disorder.

As such, the Board finds that evidence of a present right elbow disorder has not been presented, as service treatment records, a VA examination report, and VA treatment records all fail to conclude that the Veteran has a right elbow disorder, despite his documented complaints.  In the absence of proof of a present disorder, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the appeal as to the right elbow is denied.
 
Respiratory Disorder

The Veteran asserts essentially that he has a chronic respiratory disability, which he believes either began during or was otherwise caused by service.  Service treatment records do show some respiratory complaints during service, but ultimately, the complaints were not found to be indicative of a chronic respiratory disorder.  The Board will briefly recount the pertinent service treatment records. 

In June 1991, the Veteran's lungs were found to be normal on a demobilization examination, and he asserted that there had been no change in his health since his last examination.  He specifically denied any asthma, shortness of breath, or cough.  

In a March 1996 treatment record, completed when the Veteran was serving with the Army National Guard, it was noted that pulmonary function testing had shown a mild obstructive defect; and a periodic physical in July 1996 found that he had rhonchi in his left upper lung lobe and he had a non-productive cough.  He was assessed with a mild obstructive defect secondary to asthma.

Prior to his October 2002 re-entry onto active duty service, a May 2002 medical examination found that the Veteran had normal lungs and chest.  Further, he denied having then, or having ever had, any asthma or shortness of breath; and he asserted that his health was excellent.  This evidence works as strong proof of the fact that no chronic respiratory disorder was present at the time he was activated onto active duty in October 2002.  

Following his deployment, in June 2003, the Veteran completed a medical history survey on which he indicated that his health had stayed about the same or gotten better.  He indicated that he was exposed to smoke for burning trash, to vehicle exhaust, and to sand/dust; however, he denied developing at any time during his deployment any difficulty breathing, dizziness, fainting, light headedness, chest pain, or tiredness after sleeping.  He also denied having any injury or illness while on active duty for which he had not sought medical care.

In a May 2004 service treatment record, the Veteran reported experiencing dizziness, weakness, and shortness of breath.  In a September 2004 Report of Medical History, he reported having experienced shortness of breath and wheezing while in Afghanistan; however, he did not report being diagnosed with any actual respiratory disability; and, in fact, he reported that instead of receiving treatment, he was told only to quit smoking (and it is noted in his medical records that he has had an extensive smoking history).  Moreover, on an October 2004 Medical Board Examination he acknowledged that that his shortness of breath had improved since his return from Afghanistan.

As such, while the Veteran voiced some breathing complaints in service, there is no indication in the service treatment records that he was actually diagnosed with a chronic respiratory disorder while in service. 

One month after his separation from active duty, in March 2005, the Veteran reported being dyspenic at rest and he asserted that he had experienced occasional expiratory wheezing for the past two years.  However, a chest x-ray taken at that time showed that his lungs were clear of acute infiltrates or other active disease.  There was a small calcified granulomatous density in the left apex, and "minor abnormality" was listed. 

In a May 2005 VA treatment record it was noted that the Veteran abused tobacco; but his lungs were again found to be clear to auscultation bilaterally.  He underwent a VA general medical examination in May 2005 at which his chest was noted to be clear bilaterally to auscultation without rhonchi, wheezes or rales.

A January 2006 VA treatment record noted reports of troublesome shortness of breath and pain in the high sternal area for the past week; and it was observed that he had been using a C-pap at night for his sleep apnea.

In April 2007, the Veteran testified at a hearing before the RO.  His representative pointed out that service treatment records showed an obstructive deficit due to asthma in July 1996; but acknowledged that the current VA examination did not show any lung related diagnosis.  The DRO clarified that the Veteran was not on active duty in July 1996, to which the Veteran responded that he was with the National Guard at that time; however, service connection would not be available based on a disease that developed during his time in the National Guard, unless it was during a period of active duty for training, and there is no such suggestion that this is the case here.  

The Veteran explained that he was called up in for Desert Storm in 1991, and that he began having chest pains and difficulty breathing while on active duty, but he recalled being told only that he needed to quit smoking.  He acknowledged that no disability or disease was diagnosed at that time, despite medical testing. 

As described above, the evidence of record was unclear as to whether the Veteran had a chronic respiratory disorder, and, if so, whether it was at least as likely as not (i.e., probability of 50 percent) that such a respiratory disorder was causally related to his time active duty and/or ACDUTRA. 

As such, the Board remanded the Veteran's claim for a VA examination, which he underwent in January 2010.  The examiner noted a history of non-productive cough, productive cough, wheezing, and non-anginal chest pain.  The examiner found no signs of abnormal breath sounds.  After reviewing the claims file, the examiner concluded that the Veteran had sleep apnea.  

With regard to the etiology of sleep apnea, the examiner opined that it was less likely than not that the sleep apnea either began during or was otherwise caused by the Veteran's military service.  The examiner reasoned that there was no medical record showing that sleep apnea had been diagnosed during service.  It is noted that in providing this opinion, the examiner reviewed the claims file and examined the Veteran.

The Board has reviewed the Veteran's claim for service connection for a respiratory disorder, but finds that the evidence of record does not support the conclusion that he has a current, chronic respiratory disorder that either began during or was otherwise caused by his active service, or which began during active duty for training.

As noted above, the Veteran is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno, 6 Vet. App. at 469.  To this end, he has described various symptoms he experienced in service; and the Board has no reason to doubt the veracity of his testimony with regard to experiencing these symptoms.  However, while he is competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion, such as diagnosing a respiratory disorder.  As such, he is not competent to diagnose a respiratory disorder or to determine its etiology.

Here, the Veteran was not diagnosed with a respiratory disorder while on active duty and, while he voiced several respiratory complaints, even he acknowledged that the problems he was having while in Afghanistan resolved upon his departure from that country.  Following service, his chest has repeatedly found to be clear on examination.  

The Board did provide an examination in an effort to address the Veteran's claim; however, while the examiner acknowledged that the Veteran currently had a respiratory disability (sleep apnea), he did not relate a respiratory disability to the Veteran's time in service; and no other medical opinion is of record even suggesting that the Veteran has a respiratory disability as a result of his military service.

The Board has also considered whether the regulations governing Gulf War Illnesses are applicable.  See 38 C.F.R. § 3.317.  However, these regulations require that the Veteran have either an undiagnosed illness or a medically unexplained chronic multisymptom illness.  Here, he has been diagnosed with a respiratory disorder (sleep apnea) and therefore his disorder is neither undiagnosed nor medically unexplained.  As such, 38 C.F.R. § 3.317 is not applicable.

In sum, a chronic respiratory disorder was not shown in service or for many years thereafter.  His current respiratory disorder, diagnosed as sleep apnea, has not been related to service.  Thus, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

With respect to the left elbow, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

With respect to the right elbow and respiratory claims, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

With respect to the Dingess requirements, in May 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the elbow and respiratory claims issues on appeal.  

The Board finds that any defect concerning the timing of this notice requirement was harmless error.  Although the Dingess notice provided to the Veteran was not given prior to the first adjudication of the claim, he has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.
  
Therefore, adequate notice with regard to the Veteran's elbow and respiratory claims was provided to him prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, any notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted.  For this reason, no further development is required regarding the duty to notify

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, service treatment records and personnel records have all been obtained.  The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  He testified at a hearing before RO and was offered the opportunity to testify at a hearing before the Board, but he declined.

In November 2009, the Board remanded the elbow claim in an effort to obtain private treatment records (for elbow treatment), which the Veteran had described at his DRO hearing; however, he failed to return the authorization that was requested to allow VA to obtain the records.  

The Board notes that "[t]he duty to assist in the development and adjudication of a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In this case, the Veteran's claim was remanded in part so that these private treatment records could be obtained, but he failed to return the authorization form, and he did not provide the records himself.  In fact, he informed VA that he had no additional evidence to submit in November 2009 and he requested that his claim be evaluated based on the evidence of record.  As such, no private records have been provided.

As noted, the Board remanded the Veteran's claim in November 2009.  The Board has reviewed the development completed since the remand and concludes that the remand instructions were substantially complied with as the Veteran was provided with a respiratory examination and he was requested to provide authorization to obtain private treatment records.  As such, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a left elbow disorder is granted. 

Service connection for a right elbow disorder is denied. 

Service connection for a respiratory disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


